Citation Nr: 0103779	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-22 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sciatic nerve 
injury.

2.  Entitlement to service connection for bilateral foot 
and leg disabilities.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 17, 1980, 
to December 23, 1980.  The veteran also had an earlier 
period of unverified service in a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1999 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied claims of 
service connection for a sciatic nerve injury, bilateral 
foot and leg disabilities, a psychiatric disability, and a 
drug addiction.  In October 1999, the veteran withdrew her 
claim of service connection for a drug addiction.  
38 C.F.R. § 20.204(b) (2000) (a substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision).  Accordingly, the issues on 
appeal are as stated on the first page of this decision.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action 
is required under the Veterans Claims Assistance Act of 
2000, it would be potentially prejudicial to the veteran 
if the Board were to issue a decision at this time on the 
questions of service connection.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law 
have been satisfied.  That action should include, among 
other things, obtaining and associating with the record 
all relevant treatment records on file with the physicians 
and hospitals she testified about at her video conference.  
Specifically, the RO should take all reasonable steps to 
obtain the veteran's medical records for treatment from a 
Dr. Duff (deceased) that may now be held by his estate 
and/or the physicians, if any, who acquired his medical 
practice.  Moreover, while the record shows that the 
veteran filed private treatment records from Park Ridge 
Hospital, dated from June 1996 to February 1999, as well 
as a March 1992 record from St. Joseph's Hospital, the 
veteran indicated at her video conference that she may 
have undergone earlier emergency room treatment at one or 
both of these hospitals.  Therefore, on remand, the RO 
should also obtain and associate with the record all 
medical records on file with Park Ridge Hospital and St. 
Joseph's Hospital that have not already been obtained, if 
any.  Lastly, the RO should obtain, as testified to by the 
veteran, her medical records on file with Dr. Ronald Bush 
and the Blue Ridge Center in Asheville, North Carolina. 

The appeal is REMANDED to the RO for the following 
actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Such development 
should include, but is not limited to, 
obtaining and associating with the 
record all relevant treatment records on 
file with Dr. Ronald Bush, Blue Ridge 
Center, Park Ridge Hospital, and St. 
Joseph's Hospital, that have not already 
been obtained.  It should also include 
obtaining the veteran's medical records 
for treatment from a Dr. Duff that may 
now be held by his estate and/or the 
physicians, if any, who acquired his 
medical practice.  In the event any 
attempts to secure information are 
unsuccessful, such efforts should be 
fully documented in the record.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined by appropriate 
specialists to ascertain whether any 
sciatic nerve disability, bilateral foot 
and leg disabilities, and/or a 
psychiatric disability is attributable 
to military service.  Each examiner 
should elicit from the veteran a 
detailed history of the onset and 
progression of relevant symptoms.  The 
examiner(s) should provide an opinion as 
to whether the veteran currently suffers 
from a sciatic nerve disability, 
bilateral foot or leg disabilities, 
and/or a psychiatric disability.  Next, 
the examiner(s) should give opinions as 
to the current disease process causing 
the foregoing disabilities, if any, and 
the medical probabilities that any of 
the disabilities are attributable to 
military service.  If it is determined 
that there is no current disability or 
disabilities or no relationship to 
military service of any disability or 
all disabilities, the examiner(s) should 
expressly say so and provide detailed 
reasons for such opinions.  All opinions 
provided must be reconciled with all 
other opinions of record.

3.  The RO should ensure that the 
examination report(s) comply with the 
instructions set out above.  After all 
notice requirements have been 
satisfied, and the duty to assist has 
been fulfilled, the RO should take 
adjudicatory action on the claims here 
at issue.  If any of the benefits 
sought are not granted, a supplemental 
statement of the case (SSOC) should be 
issued that addresses the RO's 
adjudicatory action and all the 
evidence of record received since 
issuance of the August 1999 statement 
of the case, including the private 
treatment records filed with the RO at 
the veteran's video conference in April 
2000.

After the veteran and her representative have been given 
an opportunity to respond to the SSOC, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until she 
receives further notice, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12  Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand 
is to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2000).

